Citation Nr: 1003560	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant is seeking entitlement to VA death benefits as 
the surviving spouse of an individual who she claims had 
service in a Philippine guerilla unit during World War II.  
The decedent's service has not been verified by the National 
Personnel Records Center (NPRC).

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 decision by the RO in Manila, 
Philippines which held that the appellant did not have legal 
entitlement to VA death benefits because the decedent did not 
have qualifying military service.

The Board notes that the appellant is unrepresented.  She has 
previously stated that she wished to appoint The American 
Legion as her representative before VA, but she has never 
submitted a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) in favor of that 
(or any) organization.  In a May 2008 letter to the 
appellant, the RO noted that she had indicated that she 
wanted to appoint American Legion as her representative, and 
asked her to complete and return the enclosed VA Form 21-22.  
The appellant has not done so, and thus has not appointed a 
representative to represent her before VA.  See 38 C.F.R. 
§ 14.631 (2009).


FINDING OF FACT

In December 2007, the National Personnel Records Center 
certified that the decedent did not have service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U. S. Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits have 
not been met. 38 U.S.C.A. §§ 101(2), 107, 1521 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2007 and October 2007.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that death benefits are being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess, 19 Vet. App. at 473.

VA has attempted to obtain verification of the decedent's 
service, and assisted the appellant in obtaining evidence.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

As noted, the appellant is seeking entitlement to VA benefits 
as the surviving spouse of an individual who is alleged to 
have had service in the Philippine Army as a guerrilla during 
World War II.

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6.  Persons with service in the U.S. Armed Forces 
of the Far East (USAFFE), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress, shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
nonservice-connected disability pension.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.


For the purpose of establishing entitlement to pension, 
compensation, Dependency and Indemnity Compensation (DIC), or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate. 38 C.F.R. § 
3.203(a).  However, where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.

VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the United States 
Armed Forces.  Service department findings, therefore, are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

The appellant has submitted various documents regarding the 
decedent's service. The first is a document, dated in 
September 2007, from the government of the Republic of the 
Philippines.  In that document, officials of the Armed Forces 
of the Philippines certified that the decedent served with A 
Co, 304th Bn, 1st Tarlao Regt (F-23) from January 1943 to 
June 1945, and his military status was guerrilla.  This 
document is not from the United States government.

The appellant has also submitted an Affidavit for Philippine 
Army Personnel, dated in March 1946, signed by an officer of 
the United States Army, reflecting that the decedent was a 
civilian guerrilla assigned to 1st Tarlao Regiment in January 
1943.

The RO contacted the United States National Personnel Records 
Center (NPRC) and asked that agency to report whether the 
decedent had service that constituted recognized service in 
the Armed Forces of the United States for purposes of 
eligibility for VA benefits.

The evidentiary record contains a certification from the 
NPRC, dated in December 2007, which certifies that the 
decedent did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  This 
certification is binding on VA, and VA has no authority to 
change or amend the finding.  See Duro, supra.  Moreover, the 
appellant has provided no further evidence which would 
warrant a request for re-certification from the service 
department regarding the decedent's service.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).

The Board does not doubt the appellant sincerely believes she 
is entitled to death benefits as the surviving spouse of the 
decedent.  However, where the service department records fail 
to show threshold eligibility, the claim lacks legal merit or 
legal entitlement, and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the 
decedent's service does not meet the criteria described, the 
appellant does not meet the basic eligibility requirements 
for death benefits, and the claim must be denied based upon a 
lack of entitlement under the law.

ORDER

The claim of basic eligibility for VA death benefits is 
denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


